PER CURIAM.
The petition is granted and Frank Eden-field is hereby afforded a belated appeal from the order of September 16, 2008, denying the defendant’s motion to amend judgment and sentence in case number 06-192CF in the Circuit Court in and for Washington County. Upon issuance of mandate in this cause, a copy of this opinion will be transmitted to the clerk of the circuit court who shall treat it as a timely notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
BARFIELD, THOMAS, and CLARK, JJ., concur.